DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 25 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-3, 6 and 7 are pending for examination.
Claims 4 and 5 are canceled.
Claim 1 is currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 25 January 2022.
Amendments to the drawings have not been submitted with the amendment filed 25 January 2022.
Terminal Disclaimer
The terminal disclaimer filed on 25 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10,703,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 6 of 7 of the Remarks, filed 25 January 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 2 of the Remarks, filed 25 January 2022, with respect to the rejection of claims 1-4, 6 and 7 under 35 USC § 103 as being obvious over Kondo et al. (US 2014/0318078) in view of Takahashi et al. (US 6792736) have been fully considered and are persuasive.  The rejection of claims 1-4, 6 and 7 under 35 USC § 103 as set forth in the previous Office action has been withdrawn. 
Applicant’s submission of an acceptable terminal disclaimer, amendment and corresponding arguments, see page 2 of the Remarks, filed 25 January 2022, with respect to the rejection of claim 5 on the grounds of non-statutory double patenting have been fully considered and are persuasive.  The rejection on the grounds of non-statutory double patenting as set forth in the previous Office action has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6 and 7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the medicine packaging apparatus configured to package medicine based on prescription data is allowable over the 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“wherein each of the plurality of storage containers is configured to be held in an engaged state with the holding table and further comprises an operation piece operated inwardly of the opening, and 
the engaged state of the storage container with the holding table is released by the operation of the operation piece.”
The prior art, especially the Kondo et al. reference (US 2014/0318078) and the Takahashi et al. reference (US 6792736), fail to teach these structural limitations.  Furthermore, a person having ordinary skill in the relevant art would have found had no reason or motivation to have modified the Kondo medicine packaging apparatus in order to arrive at the claimed subject matter without resorting to the use of improper hindsight by relying on the applicant’s own disclosure.  While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        31 January 2022